OPINION AND ORDER
It is hereby ordered that the order of the Lyon Circuit Court is partially affirmed and partially reversed in that the appellant shall have personal access to the Honorable Randall Wheeler, as his attorney, for the purpose of exercising his attorney/client relationship including full communication with Mr. Wheeler beginning 9:00 p.m., CDT, until such time as counsel is removed to the witness room. During such period, Wheeler shall have telephonic communication with other counsel.
Counsel is subject to normal security procedures.
IT IS HEREBY ORDERED that Appellant’s motion for a stay of his execution is DENIED.
All concur.
ENTERED: June 30,1997.
/s/ Robert F. Stephens Chief Justice